Citation Nr: 0830424	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  05-27 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability as secondary to his right knee disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
March 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran's current 
right knee disability is attributable to an increase in 
severity of a pre-existing condition due to the natural 
progress of the disease. 

2.  The evidence shows that the veteran's left knee 
disability is not caused by or aggravated by a service-
connected disability.


CONCLUSIONS OF LAW

1.  The veteran's pre-existing right knee disability was not 
aggravated by military service. 38 U.S.C.A. §§ 1131, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2007).

2.  A left knee disorder is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

An October 2003 VCAA letter informed the veteran of what 
evidence was required to substantiate his claims for service 
connection for a bilateral knee disorder.  The letter also 
informed the veteran of his and VA's respective duties for 
obtaining evidence.  The VCAA letter requested the veteran to 
provide any evidence in his possession and he was informed 
that it was ultimately his responsibility to ensure that VA 
received any evidence not in the possession of the Federal 
government.  

The VA did not notify the veteran of how to substantiate the 
service-connection claims under the theory of aggravation of 
a preexisting condition and secondary service connection in a 
notice letter.  The Board finds that this notice error did 
not affect the essential fairness of the adjudication because 
the veteran was provided that information in the March 2004 
rating decision and the May 2005 statement of the case.  In 
addition, he demonstrated that he had actual knowledge of 
that information.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  During the 
appeal, the veteran argued that his military service 
aggravated his right knee problem.   He provided private 
treatment records prior to service and a copy of the Medical 
Board decision.  Accordingly, the Court concludes that the 
record on appeal shows that the appellant had actual 
knowledge of the information that was not provided and 
therefore, the above VCAA notice error did not affect the 
essential fairness of the Board's decision.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed.Cir.2007), Newhouse v. 
Nicholson, 497 F.3d 1298, 1301 (Fed.Cir.2007), Conway v. 
Principi, 353 F.3d 1369, 1375 (Fed. Cir. 2004), and Vazquez-
Flores, supra.

The veteran was also informed of the disability rating and 
the effective date; however, this portion of the duty to 
notify was satisfied subsequent to the initial AOJ decision 
by way of a letter sent to the veteran in March 2006.  The 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of the supplemental statement 
of the case issued in December 2007 after the notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  Accordingly, it is not 
prejudicial to the veteran for the Board to proceed in 
deciding this appeal as the timing error did not affect the 
essential fairness of the adjudication.  

With regard to the duty to assist, the claims file contains 
service treatment records, private treatment records, a VA 
examination report, and a transcript of a travel Board 
hearing.  The Board notes that during the travel Board 
hearing the veteran's representative stated the opinion 
provided by the VA examiner was not adequate.  The record 
shows that the examiner provided an opinion after an 
examination of the veteran and a review of the claims file.  
In addition, he clarified his opinion in two addendums.  The 
Board finds that the VA opinion with the subsequent addendums 
is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007).

The claims file contains the veteran's statements in support 
of his claim. There is no indication in the file that there 
are other relevant records that have not yet been obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been developed properly and sufficiently in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim. 

II.  Merits of the Claims for Service Connection

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eyewitness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  





Right Knee

The veteran filed a claim for service connection for right 
knee osteochondritis dissecans.  He contends that his right 
knee disability was aggravated by military service.  The RO 
denied the claim.  He appeals this decision.

The Board must initially determine whether the veteran's 
right knee osteochondritis dissecans preexisted enlistment 
into active service.  When no preexisting disorder is noted 
upon entry into service, the veteran is presumed to have been 
sound upon entry and the presumption of soundness arises.  38 
U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  On the other hand, if a preexisting disorder is noted 
upon entry into service, the veteran cannot bring a claim for 
service connection for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports" and that '[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  38 
C.F.R. § 3.304(b).

The February 1989 entrance examination referenced an 
orthopedic consult for the veteran's right knee.  The 
orthopedic consultation report diagnosed the veteran with 
healed osteochondritis dissecans of the right knee.  As this 
disorder was noted upon the entrance examination, the 
presumption of soundness does not apply.  See 38 U.S.C.A § 
1111, 1137.

If a preexisting disorder is noted upon entry into service, 
service connection may be granted based on aggravation of 
that disorder during service.  38 U.S.C.A § 1153; 38 C.F.R. § 
3.306(b); see Wagner, 370 F.3d at 1096.  A preexisting injury 
or disease will be considered to have been aggravated in 
military, naval or air service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A § 1153; 38 C.F.R. § 
3.306(a).  Independent medical evidence is needed to support 
a finding that the preexisting disorder increased in severity 
in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

The competent medical evidence of record shows that the 
osteochondritis dissecans of the right knee permanently 
increased in severity during military service.  A November 
1989 service treatment record noted that the veteran 
complained of right knee pain.  The physician found that the 
veteran had painful range of motion and a tender patella.  
The physician documented that the veteran did not have a 
history of direct trauma to the knee.  The veteran underwent 
an x-ray, which revealed that the veteran had osteochondritis 
dissecans of the right knee involving the medial condyle of 
the femur.  A physical therapist noted that the veteran had 
decreased flexion, minimal joint line pain, increased pain at 
the extremes of motion, and the veteran was unable to hop 
unilaterally.  See service treatment record dated in November 
1989.  The veteran also underwent an orthopedist consult in 
November 1989, which documented that the veteran had 
decreased range of motion in his right leg and pain in the 15 
to 45 degree arc.  

The Board notes that the orthopedic consult as part of the 
entrance examination in February 1989 indicated that the 
veteran's right knee had full range of motion and normal 
appearance.  The veteran's lower extremities were assigned 
the numerical designation of "1" under PULHES, which 
indicates a high level of physical fitness.  In addition, the 
entrance examination noted after the orthopedic consult that 
the veteran was fit for military service.  However, an 
examination in January 1990 showed the veteran was assigned a 
numerical designation of "3" under PULHES, which indicates 
that the veteran had one or more medical conditions or 
physical defects requiring certain assignment restrictions.  
In addition, November 1989 treatment reports noted that the 
veteran had a decrease in the range of motion of the right 
knee.  A Medical Board reviewed the veteran's physical 
disability and found that the veteran had not improved with 
physical therapy and it was doubtful that he would improve 
significantly.  The Medical Board provided the opinion that 
the veteran was medically unfit for service due to the 
veteran's osteochondritis dissecans of the right knee and he 
was discharged in March 1990.  The Board finds that the 
change in disability from entrance into military to his 
subsequent discharge due to the right knee disability is 
persuasive evidence that military service permanently 
increased the severity of the veteran's right knee 
disability.

In addition, the veteran underwent a VA examination in 
November 2003.  The examiner provided the opinion with an 
addendum in December 2003 that the veteran's right medial 
condyle osteochondritis dissecans significantly worsened over 
time and it was more likely than not related to injures 
claimed while on active duty.  

Although the Board has found that the veteran's right knee 
disability underwent an increase in severity in service, a 
preexisting disability will not be considered to have been 
aggravated by service if there is a specific finding that the 
increase is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles, which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  In this case, the 
evidence meets the high standard of proof to show that the 
increase in right knee disability during service was due to 
the natural progress of the disease.  

In addressing the veteran's current right knee disability in 
relation to the in-service right knee condition, the VA 
examiner in November 2003 stated that the veteran's 
preexisting right knee disability probably worsened while in 
the military as it probably would have had the patient not 
been in the military.  The Board notes that this statement 
does not meet the clear and unmistakable evidence, because it 
is too general in nature and does little more than suggest a 
possibility that the veteran's increase in severity was due 
to the natural progression of the disease.  However, the 
examiner provided an addendum to his opinion in January 2004, 
which stated that the dissecans naturally progressed to the 
present condition with no obvious service related 
aggravation.  The examiner was clear that there was no 
relation of the veteran's current right knee disability to 
service and the record does not contain any other medical 
opinion that contradicts this etiological opinion.  This 
opinion was supported by an examination of the veteran and a 
review of the claims file including the service treatment 
records.  Therefore, the Board finds that evidence shows by 
clear and unmistakable evidence that the increase in the 
veteran's right knee disability during service was due to the 
natural progression of the disability.   

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
See Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); 
see also 38 U.S.C.A. § 5107.  Accordingly, the Board finds 
entitlement to service connection for a right knee disability 
is not warranted.    

Left Knee

The veteran filed a claim for service connection for left 
knee disability as secondary to his right knee disability.  
The RO denied the claim.  He appeals this decision.

Service connection for a claimed disability may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 
216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The veteran maintains that his right knee disability caused 
or aggravated a left knee disability.  This claim pertains to 
service connection on a secondary basis, and is dependent 
upon a favorable outcome of the right knee claim, discussed 
above. One of the requirements of a secondary service 
connection claim is evidence of a service-connected 
disability. 38 C.F.R. § 3.310.  As the underlying claim of 
entitlement to service connection for a right knee disability 
is denied, the secondary service connection claim is rendered 
moot.  There is no legal basis upon which to grant his claim 
of service connection for a left knee disability because the 
right knee disability has not been established as a service-
connected disability.  Accordingly, the claim of entitlement 
to service connection for a left knee disability as secondary 
to his right knee disability must be denied as a matter of 
law. 


ORDER

1.  Entitlement to service connection for a right knee 
disability is denied.

2.  Entitlement to service connection for a left knee 
disability as secondary to his right knee disability is 
denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


